Case 7:19-cv-04759-VB Document 24 Filed 04/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARLOS WARD,

 

i
i
i
ft

Plaintiff,

 

Vv. ORDER

THOMAS GRIFFIN, ASSISTANT : 19 CV 4759 (VB)
COMMISSIONER; ALBERT ACRISH, :

NURSE PRACTITIONER; and FREDERICK

N. BERNSTEIN, MEDICAL DIRECTOR;

Defendants.
x

 

On March 17, 2020, defendants moved to dismiss the amended complaint, and mailed to

plaintiff, who is proceeding pro se and in forma pauperis, copies of the motion and supporting
documents. (Docs. ##21—23). Plaintiffs opposition to the motion was due April 3, 2020. See

Fed. R. Civ. P. 6(d); Local Rule 6.1(b).

To date, plaintiff has failed to oppose the motion or seek an extension of time to do so.
Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to May 6, 2020, plaintiff’s time to oppose the motion to
dismiss. If plaintiff fails to oppose the motion by May 6, 2020, the motion will be deemed

fully submitted and unopposed.

If plaintiff opposes the motion, defendants’ reply, if any, shall be due May 20, 2020.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: April 15, 2020
White Plains, NY

Vincent L. Briccetti
United States District Judge

 

 
